Per Curiam. Bruce Buck, of Harrison, Billy Bob Webb, of Rogers, and Joe Perry, of Marianna, are hereby appointed to the Criminal Jury Instructions Committee. The Court extends its thanks to Mr. Buck, Mr. Webb, and Mr. Perry for accepting this appointment to this most important Committee. In addition to the 14 regular members, including the Court’s liaison Justice, authorized by per curiam on December 13, 1993, we believe that the input of the ex-officio members of the Committee is valuable with respect to the issues considered by the Committee. We would like to thank Paula Casey for serving as reporter, Robert McMahan, Prosecutor Coordinator, for serving as an advisor and Larry Brady for serving as staff attorney. The Court expresses its gratitude to Melody Piazza, Ellen Reif, and Deborah Sailings, whose terms have expired, for their years of service on the Committee.